DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim limitation “the particulate filler” lacks antecedent basis. For examination purposes, claim 17 will be considered dependent on claim 16, which recites “a particulate filler.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannisto et al. (US 2020/0297026).
Regarding claims 1-2, 5, 16-17, Kannisto discloses an oral pouched nicotine product (abstract) comprising:
a particulate non-tobacco material (Paragraph 57; equivalent to a filler), a nicotine source (Paragraph 57; equivalent to an active ingredient), and a salt (Paragraph 107) in the range of 1.0-10% w/w based on the total weight of the moist filling material (Paragraph 108).
In a specific example, the nicotine product uses 39% microcrystalline cellulose, 3.5% sodium chloride, and 3% nicotine bitartrate dehydrate (see Example 1; Table 1). 
Regarding claim 3-4, Kannisto discloses water in an amount of 51% and 47% (Example 1; Table 1).
Regarding claims 6-9, Kannisto discloses the flavor contains limonene (Example 1; Table 1). One of ordinary skill in the art would appreciate that limonene has a carbon-carbon bond, and is a monoterpene. 
Regarding claim 10, Kannisto discloses the oral pouched nicotine product may comprise tobacco material (Paragraph 58).
Regarding claim 11, Kannisto discloses the tobacco material may be a bleached tobacco material (Paragraph 59).
Regarding claim 12, Kannisto discloses the tobacco material may be provided as ground tobacco (paragraph 61) or as a nicotine base extracted from tobacco (Paragraph 89). 
Regarding claim 13-14, Kannisto discloses the moist filling material may comprise about 0.1% to about 10% by weight tobacco or alternatively comprise no tobacco (Paragraph 58).
Regarding claim 15
Regarding claim 18, Kannisto discloses the oral pouched nicotine product further comprises a pH adjusting agent (paragraph 57).

Claims 1, 5, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers et al. (US 5417229).
Regarding claims 1, 5, and 19, Summers discloses a composition for use as snuff or chew (abstract) comprising:
alfalfa (Column 5, line 12-58; includes vitamins), chicory (Column 5, line 59-Column 6, line 14; equivalent to a filler), salt in the range of about 3-6%, preferably about 4-5% (Column 7, lines 30-35), and natural gum, such as gum Arabic, gum acacia, and gum karaya may be used to enhance “pack” (Column 9, lines 30-45).
In Example 3, the moist snuff composition includes 20.6% alfalfa leaves, 4.4% chicorium leaves, and 4.6% salt (see Table V). In other words, Example 3 discloses “about” 4.5% by weight salt. 















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747